DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 10/24/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.
	Claims 1-17 are under consideration on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copetta et al. (WO 2018/098169; provided in the IDS dated 8/23/2022).
Copetta teaches a microfluidic device and cell culture platform, comprising: a first channel having a first inlet port and a first outlet port, the first channel configured to receive a fluid sample comprising cells; a second channel coupled to the first channel via an overlapping region, the second channel having a second inlet port and a second outlet port; an overlapping region between the first channel and the second channel, configured to trap the cells in the fluid sample as the fluid sample flows through the first channel with a semipermeable membrane (claim 1; Fig. 2 and 3A-C; ¶0041-0048), anticipating claim 1. Copetta teaches wherein the overlapping region forms a bottom portion of the first channel and forms a top portion of the second channel (Fig. 3A), anticipating claim 2. Copetta teaches wherein at least one of the first inlet port, first outlet port, second inlet port, or second outlet port is coupled to a well of a well plate (Fig. 2), anticipating claim 3. Copetta teaches wherein the overlapping region comprises a semipermeable membrane configured to allow the fluid sample to flow from the first channel to the second channel while trapping the cells in the fluid sample on either surface of the semipermeable membrane in the first channel (¶0049), anticipating claims 4-6 and 13-15. Copetta teaches further coating portions of the device with a cell-phobic or cell-binding coating (¶0050), anticipating claims 7 and 17 and the embodiment of a cell-phobic coating for claim 16. Copetta teaches wells that vertically taper into rounded openings and extend down into the device (¶0043 and Fig. 2; also ¶0041 for micropipette compatibility), anticipating claims 8 and 9 and a device capable of receiving a cell seeding tool (i.e. micropipettes) for claim 8 and the embodiment of an extension for claim 12.
	Therefore, Copetta anticipates every limitation of claims 1-9 and 12-17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-17 rejected under 35 U.S.C. 103 as being unpatentable over Copetta et al. (WO 2018/098169; provided in the IDS dated 8/23/2022) in view of Holmes (US 8,435,738; Reference A).
The teachings of Copetta are relied upon as set forth above in rejecting claims 1-9 and 12-17 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 10, Copetta does not teach wherein the tapered portion comprises one or more flanges arranged concentrically with the taper capable of mechanically flexing.
Holmes teaches a system for processing a biological sample in a microfluidic well or channel (Abstract and Col. 272, lines 42-51). Homes teaches a pipette nozzle 5900 in contact with tip 5910 and one or more flanges 5950 fitting into the flange seat to prevent (tip) rotation (e.g. cell seeding tool) comprising one or more flanges (Col. 109, lines 1-7 and Fig. 59), reading in-part on claim 10. Holmes teaches test strips comprising one or more cavities 7210 arranged concentrically or any other (suitable) arrangement (Col. 123, line 65 through Col. 124, line 5) and wherein the cavities are capable of accepting a tip (Col. 124, lines 6-13), reading in-part on claim 10.
Regarding claim 10, it would have been obvious to a person of ordinary skill in the art before the invention was filed to add the concentrically arranged flanges of Holmes to the device of Copetta. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because both Copetta and Holmes are in-part directed towards microfluidic devices in the similar fields of either cell culture or processing of biological samples, respectively, and are both directed towards devices compatible with standard micropipettes (e.g. the cell seeding/transferring tool). The skilled artisan would have been motivated to do so because Holmes teaches that concentrically arranged cavities (e.g. the receptacle to receive the biological sample) is a predictable modification and that the addition of flanges to said concentrically arranged cavities would predictably improve upon the microfluidic device of Copetta to prevent (micropipette) tip rotation in the device of Copetta .
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Claims 1-9 and 11-17 rejected under 35 U.S.C. 103 as being unpatentable over Copetta et al. (WO 2018/098169; provided in the IDS dated 8/23/2022) in view of Leblanc et al. (US 2012/0244043; Reference B).
The teachings of Copetta are relied upon as set forth above in rejecting claims 1-9 and 12-17 as anticipated under 35 U.S.C. § 102(a)(1).
Regarding claim 11, Copetta does not teach wherein the wherein the opening of at least one of the first inlet port, the second inlet port, the first outlet port, or the second outlet port comprises at least one of a gasket or a spacer configured to create a seal.
Leblanc teaches a microfluidic device comprising a reliable seal between the substrate of the device and a fluid transport mechanism (Abstract; Fig. 8A and ¶0026). Leblanc teaches that the microfluidic device comprises reservoirs or wells and would be used for loading cell culture materials in to the device (¶0098), reading on claim 11. Leblanc teaches a pipette tip interfacing with the gasket such as to create a seal (Fig. 10-16 and ¶0126), reading on claim 11.
Regarding claim 11, it would have been obvious to a person of ordinary skill in the art before the invention was filed to add the gasket of Leblanc capable of creating a seal to the microfluidic device of Copetta. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because both Leblanc and Copetta are directed towards microfluidic  The skilled artisan would have been motivated to do so because Leblanc teaches that the addition of a gasket would predictably form a seal between the micropipette tip and microfluidic device of Copetta and which would be advantageous to prevent leaks between the micropipette tip (e.g. cell seeding tool) of Copetta and the microfluidic device of Copetta.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653